Citation Nr: 1329851	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spine disorder, also characterized as vertebrae spinal pain and ankylosis of the spine.  

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a left knee disorder, also characterized as arthroscopy/tendonitis and ankylosis.  

4.  Entitlement to service connection for osteoarthritis of the arms, knees, legs, and stiffness of neck, also characterized as arthritic type joint pain.  

5.  Entitlement to service connection for synovitis of the left shoulder/neck area.  

6.  Entitlement to service connection for parenthymal scars of the lung.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for a foot disorder, also characterized as flat feet.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and
	 Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claims for service connection for each disability at issue.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file shows that they include more than 300 pages of medical records.  While some of these records are not located within the Veteran's paper claims file, they are shown to have been reviewed by the RO (as well as the Board).



FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a spine disorder which is causally or etiologically related to his military service, or that arthritis of the spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service. 

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has chronic sinusitis which is shown to be causally or etiologically related to his military service. 

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a left knee disorder which is causally or etiologically related to his military service. 

4.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has osteoarthritis of the arms, knees, legs and stiffness of the neck (arthritic type joint pain) which is causally or etiologically related to his military service, or that arthritis of the knees had its onset in active service or was manifest to a compensable degree within one year after discharge from active service. 

5.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has synovitis of the left shoulder/neck area which is causally or etiologically related to his military service. 

6.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has parenthymal scars of the lung which are causally or etiologically related to his military service. 

7.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has tinnitus which is causally or etiologically related to his military service.

8.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has hearing loss which is causally or etiologically related to his military service, that sensorineural hearing loss had its onset in active service, or was manifest to a compensable degree within one year after discharge from active service.

9.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a foot disorder which is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Chronic sinusitis was not incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

3.  A left knee disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

4.  Osteoarthritis of the arms, knees, legs, and stiffness of the neck was not incurred in, or aggravated by, active service, nor may arthritis of the knees be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

5.  Synovitis of the left shoulder/neck area was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

6.  Parenthymal scars of the lung were not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

7.  Tinnitus was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

8.  Hearing loss was not incurred in or aggravated by service, and bilateral sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

9.  A foot disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in December 2006 and again in April 2011.

The duty to assist the Veteran in the development of the claims has also been met.  VA obtained service treatment records, post-service VA and private medical treatment records.  Records from the Social Security Administration (SSA) were also obtained.  The Veteran was afforded a VA general medical examination in January 2012.  The Board finds that the VA examination is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record.  The examination report/opinion also is shown to have provided adequate medical information and findings to adjudicate the affected claims.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

The Veteran sought service connection for the disorders here being adjudicated in September 2006.  See VA Form 21-4138.  

The service medical records show that in the course of his August 1966 pre-induction examination, the Veteran was diagnosed with pes planus.  In March 1968 the Veteran complained of low back pain; a back-related diagnosis was not provided.  His October 1968 service separation examination report includes no findings or diagnoses pertaining to any of his instantly-claimed disorders.  Likewise, on the report of history completed by the Veteran at that time he made no complaints of ever having any of his claimed disorders.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  The Board, in emphasizing that as the Veteran did not make any complaints specifically related to his currently-claimed disorders at his discharge, this is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to the alleged incident in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

A June 1973 VA general medical examination report also makes no mention of the any of the claimed disorders.  

In addition, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  See Savage v. Gober, 10 Vet. App. 488 (1997) (requiring medical evidence of chronicity and continuity of symptomatology).  To this, it does not appear that the Veteran was treated post service for any of his claimed disorders until 2000; this is 32 years following his service separation.  In the absence of demonstration of continuity of symptomatology, the initial demonstration of the disability at issue, decades after service, is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

A letter from a private physician, dated in January 2000, states that the Veteran was being treated for a right shoulder partial thickness rotator cuff tear with impingement.  

A letter from a private physician, dated in January 2001, notes that "MRI" (magnetic resonance imaging) testing of the lumbar spine showed multilevel degenerative spondylosis, as well as disc herniation and stenosis.  A right rotator cuff tear and chronic heel spurs were also noted to be present.  

A March 2002 private medical record includes diagnoses of neck area sprain and left shoulder synovitis.  An August 2002 private medical record includes diagnoses of osteoarthritis, possible tendonitis of the left elbow and left knee.

An October 2002 private MRI report includes a diagnosis of left knee meniscus tear and mild degenerative changes.  

A private "CT" (computed tomography) report dated in April 2003 shows findings of no pulmonary parenchymal abnormality of the right lung base, and linear scarring of the lingual segment of the left upper lobe.  

Upper respiratory infection with sinusitis was diagnosed in October 2004.  See private medical record.  

A June 2006 VA psychiatry general note mentions that the Veteran had left knee surgery in January 2006.  Another June 2006 VA outpatient treatment record notes that the Veteran complained of chronic pain in his arms, legs, and back.  Alteration in thought process was diagnosed.  A September 2006 VA podiatry outpatient treatment record includes diagnoses of bilateral plantar calcaneal spurs and plantar fasciitis.

A SSA Disability and Transmittal form, dated in August 2007, shows that the Veteran was found to be disabled since January 2006.  The primary diagnosis was noted to be osteoarthosis and allied disorders, and the secondary diagnosis was anxiety related disorders.  

A June 2008 VA primary care outpatient treatment note includes diagnoses of low back pain; and right shoulder pain, most likely arthritis.  An October 2008 VA medical primary care outpatient treatment note shows diagnoses of lumbar disc disease and knee and shoulder pain.

A November 2009 VA primary care outpatient treatment note includes diagnosis of chronic pain syndrome, generalized pain, most likely related to carrying a leaf blower on the back.

The Veteran was afforded a VA general medical examination in January 2012.  The examiner had an opportunity to review the Veteran's claims folder, as well as his "CPRS" (Computerized Patient Record System) medical records.  Review of the medical history of the examination shows that no history of either tinnitus or hearing loss, sinusitis, musculoskeletal conditions (though a reference to a September 2011 diagnosis of lumbar spinal stenosis was observed, as was a 2007 diagnosis of bilateral degenerative joint disease of the knees).  

A January 2012 VA primary care outpatient treatment note includes a diagnosis of chronic pain syndrome with lumbar spondylosis.  As part of a March 2012 VA consult outpatient note the Veteran complained of a six or seven year old history of left shoulder pain.  Another March 2012 VA consult report noted the presence of left shoulder degenerative changes.  A March 2012 VA primary care outpatient note includes the following diagnoses:  left shoulder pain, most likely rotator cuff syndrome; chronic pain syndrome; and history of leg pain, most likely neuropathy.  A June 2012 VA occupational therapy note shows that the Veteran had a provisional diagnosis of left shoulder pain.  VA physical therapy notes dated in May and June 2012 show that the Veteran was seen for treatment concerning his lumbar radiculopathy.  A July 2012 VA psychology group counseling note includes a diagnosis of chronic pain disorder.  

An August 2012 VA outpatient diabetic and at-risk foot examination showed visual examination of the feet was normal.  

An August 2012 VA audiology note indicates that audiometric examination revealed bilateral sensorineural hearing loss.  The specific audiometric findings were not provided.  The Veteran was not provided hearing aids.  

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Based on the evidence of record, the preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claims seeking service connection.  Therefore, the claims must be denied.  38 C.F.R. § 3.102.  

While the Board acknowledges that the Veteran, though he has not specifically asserted as much, appears to claim that his claimed disabilities are related to his active military service, there is no competent clinical evidence that relates any of the disorders to such service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this regard, the Board points out that none of the Veteran's medical providers have related his complaints and diagnosed disabilities to his military service.  In fact, in November 2009 a VA examiner opined that the Veteran's chronic pain syndrome, generalized pain, was most likely related to carrying a leaf blower on his back.  

Addressing the claims in order, as set out on the title page of this decision, and in again observing that none of the claimed disorders were present during the Veteran's military service, lumbar spine disorders were diagnosed in January 2001 (degenerative spondylosis, disc herniation, and stenosis), and in 2011 (spinal stenosis.  Sinusitis was diagnosed in 2004.  A left knee disorder, characterized as possible tendonitis was diagnosed in March 2002, and in October 2002 left knee meniscus tear and degenerative changes were shown to be present.  Bilateral degenerative joint disease of the knees, as noted in the course of the January 2012 VA general medical examination, was found to exist in 2007.  While these claimed disorders were all diagnosed after the Veteran's period of active military service, none have been shown by a competent medical opinion to be etiologically-related to such service, and, concerning the presence of any diagnosed arthritis, none is shown to have been manifested within the first post service year following the Veteran's military separation.  

Other post service medical evidence, while noting the presence of left shoulder synovitis in March 2002, does not include an etiological opinion supplied by a competent medical professional sufficient to relate this disorder to active service.  

As concerning the Veteran's claimed parenthymal scars of the lung, the evidence does include findings of left upper lobe linear scarring in April 2003 (at the same time no pulmonary parenthymal abnormality of the right lung base was present).  Again, as with the other claimed disorders discussed so far, a competent medical opinion is not of record relating this to the Veteran's active military service.  

There is also no medical evidence of any post-service diagnosis of either tinnitus or hearing loss (as defined as part of 38 C.F.R. § 3.385), and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has either tinnitus or hearing loss (as defined in 38 C.F.R. § 3.385) for which benefits are being claimed, or that such claimed disabilities have been shown by credible medical evidence to have been diagnosed during the course of the appeal.  McClain.  Also, while sensorineural hearing loss has been diagnosed, see August 2012 VA medical record, this was clearly first manifested long after a time in which the Veteran may have been able to be service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, while various foot-related disorders have been diagnosed following the Veteran's service separation (chronic heel spurs in January 2001 and bilateral plantar calcaneal spurs and plantar fasciitis in September 2006), as with the other claimed disorders, wherein diagnoses were present following the Veteran's 1968 service separation, a competent etiological opinion is not on file relating these foot findings to the Veteran's active military service.  

In summary, the record contains no competent evidence linking a current diagnosis of any of the Veteran's instantly-claimed disorders to his military service.  The Board again observes that the Veteran did not seek service connection until 2006, and that no pertinent post service treatment is shown until 2000.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed disorders, because the competent evidence does not reveal a nexus between the Veteran's military service and any of the claimed disorders.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  The Board again notes that neither tinnitus and hearing loss (not sensorineural) are presently shown to be manifested.  See Gilpin, Degmetich, Brammer.

Further, as arthritis of the lumbar and knees, legs, and neck was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

In short, the only evidence supporting a factual finding that an etiological nexus exists between the Veteran's claimed disorders and his military service comes from him personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

The Board is aware of the Veteran's tacit contentions that his currently claimed disorders are related to his military service.  The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, is not competent to diagnose himself with any of his claimed disorders, as such disabilities are of such complexity that they do not lend themselves to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that any of the instantly-claimed disorders are the result of his service for which service connection may be established. 

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claims for service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. 

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claims in this case, and service connection for all of the currently-claimed disorders must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert.



ORDER

Entitlement to service connection for spine disorder, also characterized as vertebrae spinal pain and ankylosis of the spine, is denied.  

Entitlement to service connection for chronic sinusitis is denied.  

Entitlement to service connection for a left knee disorder, also characterized as arthroscopy/tendonitis and ankylosis, is denied.  

Entitlement to service connection for osteoarthritis of the arms, knees, legs, and stiffness of neck, also characterized as arthritic type joint pain, is denied.  

Entitlement to service connection for synovitis of the left shoulder/neck area is denied.  

Entitlement to service connection for parenthymal scars of the lung is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a foot disorder, also characterized as flat feet, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


